[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
On September 22, 1997, this court was presented with a Bill of Discovery filed by the plaintiffs. After hearing argument on such pleading, the court ordered defendant to produce, under seal, the original doctor's chart and the plaintiff to produce, under seal, the material it wanted the court to review.
On October 2, 1997, this court reviewed all materials in camera.
On this date, October 31, 1997, this court met with all counsel to discuss how this court would proceed.
On the basis of the above mentioned, it is ordered: CT Page 12024
    (1) Plaintiffs' counsel have access to Dr. Park's original record for review.
    (2) Plaintiffs have opportunity to depose Dr. Park, said deposition to be limited to the doctor's record which this court reviewed in camera. Defendant's counsel shall make Dr. Park available to be deposed within the next 30 days at a time and place which is mutually convenient for and agreeable to all parties.
Handy, J.